Citation Nr: 1422131	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  09-26 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to an initial disability evaluation in excess of 10 percent for tricompartmental osteoarthritis in the right knee.  

2.  Entitlement to a disability evaluation in excess of 10 percent for fracture residuals of the right distal femur, to include meniscal tear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel




INTRODUCTION

The Veteran had active service in the United States Air Force from May 1974 to October 1976.  

This case comes before the Board of Veterans' Appeal (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran's entire claims folder, to include the portion contained electronically, has been reviewed in this case.


FINDINGS OF FACT

1.  The Veteran experiences osteoarthritis in the right knee that is productive of pain and limitation of flexion less than what is compensable under joint-specific guidelines; there is no limitation of extension and no objective findings of lateral instability or subluxation.  

2.  The Veteran's femoral fracture is productive of meniscal tear that has required surgical intervention and is symptomatic with pain; the tibia and fibula are not involved in the service-connected disability picture, and while "locking" and pain are present in the cartilage, there has never been any documented effusion.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for service-connected osteoarthritis in the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5260, 5261 (2013).

2.  The criteria for a disability rating in excess of 10 percent for service-connected fracture residuals of the right distal femur, to include meniscal tear, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Codes 5258, 5259, 5262 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA provides for an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 3.156(a), 3.159, 3.326(a) (2013).

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide. Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claims.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim (to include downstream issues such as entitlement to a higher rating and/or effective date).  Indeed, those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted. Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claims for a higher rating.  Specifically, in January 2006, October 2006, and September 2008, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective date, as outlined in Dingess-Hartman. 

It is pertinent to note that the Veteran is represented by the Disabled American Veterans (DAV), and that organization is presumed to have knowledge of what is necessary to substantiate a claim for a higher disability rating.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claims for higher ratings, the Board finds that all necessary assistance has been provided in this case. The evidence includes service treatment records and post-service pertinent medical records. The Veteran was afforded comprehensive VA examinations to address his contentions, and the reports of these examinations are adequate to resolve the issue on appeal.  There is no indication of any additional relevant evidence that has not been obtained, and thus, there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2013).


Applicable Legal Criteria - Increased Ratings/General 

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

For claims for increased rating, including those for an initial rating that rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the veteran the reasons and bases utilized in the Government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45. 

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

Analysis

The Veteran was granted service connection for his arthritis in the right knee in a February 2007 rating decision as a separate rating from his already-established ten percent evaluation for fracture residuals in the right distal femur (which had, prior to the claim for an increase for these residuals, been characterized as ganglion cyst, posterolateral right tibia and ossification, right medial collate).  Essentially, the RO assigned an initial evaluation for the right knee disability at 10 percent, and continued a rating for the right leg at 10 percent, while clarifying the service-connected disability picture (i.e. that of femoral fracture residuals).  The Veteran appealed this determination contending, essentially, that his right lower extremity disability picture was more severe than what was established in the assigned 10 percent ratings.  The RO, in noting that the Veteran has had a surgical correction of his medial collateral ligament in the right leg, added a meniscal tear as part and parcel of the right leg femoral disorder.  

As the right knee and leg are in close anatomical proximity, the manifestations associated with these service-connected disabilities will be discussed together for the sake of clarity.  

The Board notes that the Veteran has had several right lower extremity examinations throughout the course of the appeal.  In January 2006, the Veteran was provided an internal medicine examination which documented the history of the injury to the right leg.  Essentially, the Veteran initially injured his leg in 1975 while attempting a slide in baseball.  The examiner did not note that an assistive device was needed currently to ambulate, and that examination of the femur was normal.  There was tenderness on the right medial joint line, with no effusion or crepitus.  The Veteran did not have ankylosis, and flexion was to 130 degrees with extension to zero degrees for the right knee.  The Veteran did not, at that time, exhibit pain, fatigue, weakness, incoordination, or lack of endurance, and there was no additional limitation in motion after repetitive movement.  The Veteran's gait was not antalgic, but a slight varus deformity was noted (and was more prominent on the right side).  

The leg was again assessed in October 2006, and at that time the right knee displayed a normal appearance.  There was no noted heat, redness, swelling, effusion, drainage or abnormal movement.  There was much tenderness on the lateral joint line of the right knee, with a positive McMurray's test on the lateral side.  Instability was not noted in the medial and lateral collateral ligaments.  There was crepitus on motion of the right knee, with range of motion within normal limits.  Pain was noted at the extremes of the normal range of motion; however, there was no noted additional limitation as due to that pain.  Weakness, lack of endurance, fatigue, and incoordination were not present after repetitive usage or during flare-ups.  Radiographic studies documented mild narrowing of the tibial femoral joint and a non-united tibial tubercle ossification center.  Early osteoarthritis was diagnosed.  A review of a magnetic resonance imaging study was included, and the examiner noted that there was damage to the lateral meniscus in the area of the 1975 injury.  A residual tear of the posterior horn of the lateral meniscus and trauma at the tibial tuberosity with fragmentation consistent with Osgood-Schlatter disease with chronic injury to the distal patellar tendon was assessed.  The overall effects of the leg impairment and knee arthritis included limitations in heavy lifting and posture limitations (Veteran was limited in frequent kneeling, crouching, crawling, squatting, and running).  

In July 2008, the Veteran had a clinical visit with a VA orthopedist.  This physician noted that the Veteran was able to perform his activities of daily living; however, he was restricted in certain enjoyable recreational activities, such as basketball.  The Veteran had steroid injections to treat the pain in his knee, and he was given a neoprene sleeve.  The Veteran noted that the pain was only relieved for about two weeks.  The knee was found to be stable and while there was patellofemoral crepitation, there was no effusion.  

In October 2008, the Veteran was again given a VA examination to address the severity of the knee and leg.  It was determined at that time that there was "no available history for the femoral fracture," and thus the discussion was limited to knee manifestations.  The Veteran reported symptoms of weakness, stiffness, swelling, giving way, lack of endurance, locking and fatigability.  The pain was up to 9/10 at its most severe, and is elicited with physical activity.  Medication was determined to be effective in controlling the pain in the joint.  Flexion was to 120 degrees, with pain beginning at 90 degrees.  Extension was to zero degrees with no additional limitation as due to pain.  Objectively, the examiner noted that the joint function was not additionally limited by fatigue, weakness, lack of endurance, and incoordination after repetitive usage, and the stability test for the knee was within normal limits.  The medial and lateral meniscus test of the right knee was abnormal with slight degree of severity.  Radiographic study of the right femur was within normal limits.  

In March 2009, the right leg was again given a radiographic study.  An X-ray report noted no evidence of acute fracture; however, calcification in the distal patellar tendon with some thickening, as well as old Osgood-Schlatter disease were noted.  A magnetic resonance imaging study noted a radial tear of the posterior horn of the lateral meniscus, with an old trauma and tibial tuberosity with fragmentation (consistent with Osgood-Schlatter disease with chronic injury to the distal patellar tendon).  

In May 2011, another VA examination, specific to the residuals of the femoral fracture, was afforded.  The examiner noted that examination of the femur was within normal limits; however, the Veteran voiced complaints of pain in the thigh that were localized.  There were additional complaints of weakness, stiffness, giving way, swelling, locking, abnormal motion and heat.  The Veteran complained of problems standing, and noted that he could walk about 20 yards.  Objectively, range of motion of the right knee was within normal limits, with repetitive motion possible was also within normal limits.  Pain was the only actual functional limitation noted objectively.  Minimal cortical thickening of the medial cortex of the medial condyle of the femur was noted on X-ray.  

In June 2011, the Veteran underwent arthroscopic surgery on his right knee.  This was to treat a laminated-type tear of the posterior medial meniscus, with chondromalacia of the articulating surface of the medial tibial plateau, femoral condyle, tibial plateau, and patella of the right knee.  A few months prior to surgical intervention, the Veteran was seen by VA clinicians and complained of increased swelling, locking, pain, and "buckling" of the knee.  The Veteran stated that he was unstable when standing, but this was not objectively tested.  

In March 2013, the Veteran was afforded his most recent VA examination.  In the associated report, it was noted that the Veteran had "flare-ups" of pain associated with the arthritis in the knee and meniscal tear/femur residual injury.  Specifically, there were problems with walking, standing, and driving due to pain and stiffness.  Right knee flexion was to 140 degrees or greater, with pain starting at 130 degrees.  Right knee extension was to zero degrees with no evidence of painful motion.  The Veteran could perform repetitive testing of his range of motion exercises, with no additional limitation.  Pain on movement was the only noted functional impairment associated with the right knee.  The Veteran's knee was objectively found to be stable, and there was no evidence of recurrent patellar subluxation or dislocation.  The torn meniscus, with surgical history, was noted, and frequent "locking," and joint pain was noted, with effusion specifically noted to not be present.  The Veteran did not display any substantial or painful scarring, but it was noted that a cane was sometimes required for ambulation assistance.  The examiner noted that there would be increase in pain in the knee/leg as a result of excessive standing, and that the pain would be a functional impairment in that scenario.  Tibial tubercle was noted on radiographic study; however, the examiner specifically stated that "this diagnosis is an incidental finding" that was "likely separate from the other knee injuries and possibly related to early childhood development."  That is, the service-connected leg injury was confirmed to be specifically related to the meniscal tear and femoral manifestations (i.e. no tibial impairment was associated with the service-connected disability picture).  

The Veteran's right leg/knee pathology is complex, and is seemingly overlapping in many areas.  With respect to rating the Veteran, however, it is noted that the RO has attributed the meniscal tear in the right leg as a manifestation associated with his right femoral fracture, and has assigned a separate rating for this as opposed to osteoarthritis in the knee.  Thus, the Board must consider the knee manifestations associated with the arthritis, and the cartilage tear/femoral residuals associated with the leg, as warranting separate ratings in this case.  

With respect to the knee, the Veteran has never displayed ankylosis, and thus, a rating under Code 5256 is not applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  Further, based on the evidence of record, the Board concludes that the Veteran has arthritis in the right knee with limitation of motion; however, such limitation is not to a compensable degree.  That is, flexion is not limited to less than 60 degrees and there is no indication of limitation of extension to more than 5 degrees.  The current 10 percent rating is thus consistent with arthritis with such limitation of motion under Code 5003 (i.e. arthritis, confirmed by X-ray, productive of limitation of motion at a noncompensable level under joint-specific guidelines).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260 and 5261; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).   While the Veteran has made vague allegations of "stability" issues while standing, in several VA examinations he has not been found to have any instability in his right knee.  Further, no indication of subluxation of the right knee joint has ever been assessed (with VA examiners expressly finding that such a manifestation was not present).  As such, the current 10 percent evaluation is appropriate under Diagnostic Codes 5003, 5260 and 5261. 

Indeed, the Board is cognizant of the fact that separate ratings may be assigned for knee disability under Diagnostic Code 5257 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  Here, as noted above, there is no medical evidence of instability or subluxation.   Also, under VAOPGCPREC 9-04, separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.   In this case however, as noted above, there is no compensable loss of flexion or extension of the right knee.  As this is the case, with respect to the service-connected knee pathology, manifesting as arthritis in the joint, there can be no assignment of a higher rating pursuant to schedular criteria.  Simply put, the Veteran has only displayed minimal limitation of motion, well below compensable levels under joint-specific criteria (with no limitation of extension ever demonstrated), and he has not been found to exhibit any instability or subluxation in the knee joint.  Thus, the current 10 percent rating is most correct and the claim for an increase will be denied.  

With respect to the right leg and the associated meniscal tear, the Board notes that this is most appropriately considered under Codes 5258 and 5259.  Indeed, the service-connected disability picture is limited to the femur and meniscal tear, and the evidence obtained in the most recent VA examination has expressly shown that tibial manifestations are attributable to congenital/childhood deformities outside of the service-connected injury residuals.  Thus, consideration under Code 5262, which pertains to impairment of the fibula and tibia, is not appropriate in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 5262.  It is noted that the RO has considered the Veteran under Code 5262 previously; however, the Board is not bound by those findings, and must establish a rating based on which diagnostic criteria most adequately contemplates the service-connected disability picture.  The Board concludes that the Veteran's right leg disability was categorized as being attributable to femoral and meniscal impairment, with the tibial problems being related to other, nonservice-connected factors.   

The service-connected right leg disability picture, outside of what is considered in the separate rating for arthritis of the knee, is manifested by the meniscal tear which has required surgical intervention.  This meets the basic requirements of a 10 percent rating under Code 5259, which provides for a 10 percent maximum schedular rating if there has been removal of semilunar cartilage that is in any way symptomatic.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5259.  A 20 percent rating under Code 5258 (the sole and maximum rating available under this Code), requires a dislocation of cartilage with frequent episodes of "locking," pain, and effusion in the knee joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258.  The Veteran has demonstrated that "locking" and pain in the knee originate from his meniscal tear associated with the right leg disability; however, he has been expressly found to not demonstrate any effusion in the knee joint at any time.  Thus, the criteria for a 20 percent evaluation have not been met.  While not changing the Veteran's overall disability rating, his meniscal tear with symptomatic pain (to include post-surgical pain) is thus most appropriately rated under Code 5259.  That is, without effusion present, the limiting pain and occasional locking represent "symptomatic" manifestations of the left meniscal tear, and the maximum schedular 10 percent rating is appropriate under that diagnostic criteria.  As such, the criteria for a higher schedular evaluation have not been met.  

With respect to the knee and right leg, the Veteran has performed numerous range of motion tests and, while pain has been present and has, as noted above, provided some limitation with respect to knee flexion, there has never been such a limitation as warrant a higher disability evaluation under joint-specific guidelines.  Moreover, repetitive testing has not revealed any functional impairment save for pain, and while the Veteran has asserted experiencing fatigue and weakness in the knee and leg, such assertions are not demonstrated by objective testing.  Essentially, the Veteran experiences some pain while moving his leg and knee, but there is no functional limitation of the type which would merit consideration of an additional rating under jurisprudential precedent.  See DeLuca at 202.  

The Veteran is employed full time at VA as an outreach counselor.  He has not been found to have any occupational limitations associated with his work save for restrictions on excessive standing, lifting, and walking.  Activities of daily living have, for the most part, been attended to, with the Veteran noting that knee/leg pain will occasionally require him to use a brace and will prevent him from participating in physical activities such as basketball.  The Veteran's pain is fully considered in the limitation of motion associated with his arthritis in the knee (less than what is compensable by joint-specific guidelines), and is the chief manifestation making his meniscal tear/leg impairment "symptomatic."  Accordingly, it is fully considered in the currently assigned schedular 10 percent ratings, and the Board will not remand the claim for a referral to the Director of VA's Compensation Service for consideration of an extraschedular award.  See Thun v. Peake, 22 Vet. App. 111 (2008).   

Simply put, the Board finds that the preponderance of the evidence is against the claims for higher ratings for the Veteran's right knee and right leg disabilities.  Thus, the benefit of the doubt doctrine does not apply to the instant case. 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for tricompartmental osteoarthritis in the right knee is denied.  

Entitlement to a disability evaluation in excess of 10 percent for fracture residuals of the right distal femur, to include meniscal tear, is denied.  


______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


